United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 14, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40066
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LOUIS EUGENE JACKSON,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 4:03-CR-167-1
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Louis Eugene Jackson has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Jackson has not filed

a response.    Our independent review of counsel’s brief and the

record discloses no nonfrivolous issues for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.